DETAILED ACTION
	The following action is in response to application 17/610,358 filed on November 10, 2021.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 11-12 and 14-15 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggstrom ‘160 (from IDS).  With regard to claims 1, 7 (computer program; paragraph 37), 8 (control device), and 15 (vehicle), Haggstrom teaches  a method for controlling a vehicle powertrain to overcome, or avoid, a cog-to-cog condition during gear shifting, the method performed by a control device, the powertrain comprising: a propulsion unit 4, and a gearbox 6 comprising:  an input shaft 18, a lay shaft 14 connected to the input shaft; a main shaft 12 connected to the lay shaft; a first gear wheel 30e configured to be engaged to the main shaft by a first coupling sleeve 24c, the first coupling sleeve being axially movable and rotatably fixed to the main shaft; and a synchromesh arrangement (paragraph 26) comprising a second coupling sleeve 25 and configured to engage the first gear wheel 30e and/or a second gear wheel 30f to the input shaft, wherein the method comprising: when the input shaft is rotating (step g), controlling the synchromesh arrangement so as to induce and/or increase a difference in rotational speed between the first gear wheel (steps d and e) and the first coupling sleeve by at least partly engaging the first gear wheel or the second gear wheel to the input shaft (paragraph 28).  With regard to claims 2 and 9, Haggstrom teaches the method/control device, further comprising controlling the rotational speed of the input shaft (via 3; steps g and h) to achieve a desired amount of difference in rotational speed between the first gear wheel and the first coupling sleeve.  With regard to claims 4 and 11, Haggstrom teaches the method/control device, wherein, at initiation of the method, the main shaft is in a non-rotating state (paragraph 28, gears 30a-30d rotate on main shaft, while main shaft and vehicle are stopped).  With regard to claims 5 and 12, Haggstrom teaches the method/control device, further comprising detecting a cog-to-cog condition between the first gear wheel and the first coupling sleeve (step a; via 50; paragraphs 27, 29).  With regard to claim 14, Haggstrom teaches the control device, wherein said control device is an electronic processor 44 configured to operate on instructions in software code to perform at least the operations of claim 8.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method of controlling a vehicle powertrain as claimed, and particularly including controlling an actuator of the synchromesh arrangement so as to achieve a desired frictional force in the synchromesh arrangement, thereby in turn obtaining a desired amount of difference in rotational speed between the first gear wheel and the first coupling sleeve, and including the remaining structure and controls of claims 3 and 10, respectively.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bader ‘274 has been cited to show a similar control method comprising:  a clutch K, a first coupling sleeve S1, a second coupling sleeve SV, wherein for a downshift (Fig. 2), the clutch K is opened, synchronization can be done via a shaft brake Br, the second coupling sleeve is switched to engaged a first gear wheel, and then the first sleeve is used to engage the first gear wheel after a cog-to-cog situation has been prevented (Fig. 2).
Karpenman ‘486 has been cited to show a similar control method comprising a center synchromesh sleeve 70 to desynchronize another sleeve to remove a cog-to-cog condition.




FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	








Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 6, 2022